83,3^-'oi
 EUGENE HART #541604                                               OCTOBER 20, 2015
 MICHAEL UNIT 2664 FM 2054 ,
 TENNESSEE COLONY TX.    75886


 TEXAS COURT OF CRIMINAL APPEALS                                    MunJl^oVED Jf\f
 HONORABLE CLERK ABEL ACOSTA
                                                                    (uourt OF i
 P.O.   BOX 12308 CAPITOL STATION
 AUSTIN TEXAS 78711                                                     '-OCT 23 2015
 RE: UPDATE ON STATUS REQUEST FOR APPOINTED COUNSEL ON DESIGNATED ISSUE ON CAUSE

        #509703-A FROM THE 209th DISTRICT COURT and WR-83377-01.       "^'ACOSfci,Of®Tk
 Dear Honorable Clerk,                                                 .              •
                                             /

 Greeting I would kindly like to request your assistance in this unresolved,issue
 regarding a'request- for counsel, I filed a Mandamus on March 16, 2013 requesting
 for a counsel on the designated issue on Cause #509703-A and WR-83377-01 on or
 about October 8, 2012 The Harris County District Clerk Chris Danial recieved and
 filed my C.C.P. Art. 11.07 Application for a Writ of Habeas Corpus. On or about
 2-20-2013 The State Original answer- for cause 509703-A was stamped and filed thus
 showing Respondent proposed Order Designating Issues and Order for filing affida-
 vite by Trial Counsel W.K. Goode after 2 years and some months have elapsed without
 Relator Eugene Hart hearing from neither the 209th District Court or The Court of
 Criminal Appeals. Eugene Hart filed a Writ of Mandamus on 3-10-2015 which the Court
 of Criminal Appeals of Texas recieved and presented it to the Honorable Court on
 6-1-2015. The Court of Criminal Appeals on or about 8-13-2015 informed Eugene Hart
 Relator on this day the supplemental Clerk's record in response to the order issued
 by this Court has been recieved and presented to the Court as of this date Septem
 ber 8, 2015, Eugene Hart Relator have:.yet vto recieve a response on the: Request for
 Counsel on the State's designated issue on Cause #509703-A and WR-83377-01. Will
. The Honorable Court please Inform relator if a appointed counsel has been appointed.


 P.S. I thank you in advance for your time and consideration in this matter at hand,




                                                    Respectfully Submitted,



                                                      AS£4;
                                                    EUGENE^HART #541604
                                                    MICHAEL UNIT 2664 FM 2054
                                                    TENNESSEE COLONY,TEXAS 75886